
	
		I
		112th CONGRESS
		2d Session
		H. R. 5484
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Reed introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on light emitting diode
		  (LED) drivers.
	
	
		1.Light emitting diode (LED)
			 drivers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Light emitting diode (LED) drivers which contain diodes,
						transistors and other semiconductor material designed to work with an LED array
						to deliver constant current and to prevent transients of current from damaging
						the LED, specifically designed to withstand extreme temperatures of 55 °C at a
						case temperature of 80 °C and a full operating ambient temperature range of −40
						°C to 55 °C, offering at least 50,000 hours operating life in whole temperature
						range (provided for in subheading 8504.40.95) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
